This action involves respective water rights, claimed by appellant and respondents in Black's Creek, alias Ten-Mile Creek, conflicting as to priority both in time and amount.
The assignments of error challenge only the findings of fact; thus, issues of fact alone are the essence of the controversy.
The evidence, though conflicting, is sufficient to sustain the findings of fact and the judgment is therefore affirmed. (Evans v. Davidson, 58 Idaho 600, 77 P.2d 661; In reRandall's Estate, 58 Idaho 143, 70 P.2d 389; Eaton v.McWilliams, 52 Idaho 145, 12 P.2d 259; Walker v. Jackson,48 Idaho 18, 279 P. 293; Eastwood *Page 282 v. Standard Mines  Mill. Co., 11 Idaho 195, 81 P. 382;McKissick v. Oregon Short Line Ry Co., 13 Idaho 195,89 P. 629; Patrick v. Bisbee, 52 Idaho 369, 15 P.2d 730; Gordonv. Sunshine Mining Co., 43 Idaho 439, 252 P. 870; Lisenby v.Intermountain State Bank, 33 Idaho 101, 190 P. 355.)
Costs awarded to respondent.
Budge, C.J., and Morgan, Holden and Ailshie, JJ., concur.